                                                                                            H            r!\


                    m THE UNITED STATES DISTRICT COURT                                FEB I 5 2019      y
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                 CLERK. U.S. DISTRICT COURT
                               Richmond Division                                       RICHMOND. VA



CALVIN L. NEWBY,

       Plaintiff,
V.                                                 Civil Action No. 3:18CV837-HEH


RIVERSIDE REGIONAL JAIL,

       Defendant.


                               MEMORANDUM OPINION
                          (Dismissing Action Without Prejudice)

       Plaintiff, a Virginia inmate proceeding pro se, submitted a letter requesting that the

Court send him a form for filing a 42 U.S.C. § 1983 complaint. (ECF No. 1.) By

Memorandum Order entered on January 18, 2019,the Court directed the Clerk to the write

the civil action number for the present action the standardized form for filing a 42 U.S.C. §

1983 complaint and to mail the form to Plaintiff. The Court informed Plaintiff that if he

wished to file a complaint, he should complete and return the form to the Court within

fourteen(14)days ofthe date of entry thereof. The Court warned Plaintiffthat if he failed to

take any action within that time, the Court would dismiss the action without prejudice. See

Fed. R. Civ. P. 41(b). More than fourteen(14)days have elapsed since the entry ofthe

January 18, 2019 Memorandum Order and Plaintiff has not responded. Accordingly, the

action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.

                                                                         Isl
                                                   HENRY E. HUDSON
Date:i^J> K                                        UNITED STATES DISTRICT JUDGE
Richmond, Virginia
